id office uilc cca-826125-09 ---------- number release date from ----------- sent wed pm to ------------------------- cc ---------------------------- subject foia question re discount rate project folks as promised i followed up on the question as to what exactly may be the subject of a foia request specifically you asked whether a document's background documents may be foia'd in the case of the discount rate powerpoint that would include meeting notes drafts e-mails etc i have confirmed that that anything behind the final document is fair game as long as it is tangible anything tangible includes documents videotapes audiotapes and electronic information that an agency creates or receives during the conduct of its business i hope this helps please let me know if you have further questions
